EXHIBIT CERTIFICATE OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CENTRAL JERSEY BANCORP Pursuant to Section 14A:7-2(4) of the New Jersey Business Corporation Act, the undersigned certifies as follows: 1.The name of the corporation is Central Jersey Bancorp (the “Corporation”). 2.The board of directors of the Corporation (the “Board of Directors”), in accordance with the Amended and Restated Certificate of Incorporation and the Amended and Restated By-laws of the Corporation and applicable law, duly adopted the following resolutions on December 17, 2008 creating a series of eleven thousand three hundred (11,300) shares of preferred stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Senior Preferred Stock – Series A.” RESOLVED, that pursuant to the provisions of the Amended and Restated Certificate of Incorporation and the Amended and Restated By-laws of the Corporation and applicable law, a series of Fixed Rate Cumulative Perpetual Senior Preferred Stock – Series A, par value $0.01 per share, of the Corporation be and hereby is created; RESOLVED, that the officers of the Corporation be, and each of them hereby is, authorized, empowered and directed to file with the Department of the Treasury, State of New Jersey, a Certificate of Amendment to the Corporation’s Amended and Restated Certificate of Incorporation to amend Article III thereof to include Section 3.4 which sets forth the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, as follows: “Section 3.4Series A Preferred Stock. Part 1. Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Senior Preferred Stock – Series A” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be eleven thousand three hundred (11,300). Part 2. Standard Provisions.The Standard Provisions set forth under Annex A beloware incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Designations (as defined below) to the same extent as if such provisions had been set forth in full herein. Part 3. Definitions.The following terms are used in this Certificate of Designations (including the Standard Provisions in Annex A hereto) as defined below: (a) “Common Stock” means the common stock, par value $0.01 per share, of the Corporation. (b)“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of each year. (c)“Junior Stock” means the Common Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d)“Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e)“Minimum Amount” means two million, eight hundred and twenty-five thousand dollars (f)“Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)“Signing Date” means December 23, 2008. Part 4.Certain Voting Matters.Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. ANNEX A STANDARD PROVISIONS Section 1General Matters.Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock.The Designated Preferred Stock shall be perpetual, subject to the provisions of Section 5 of these Standard Provisions that form a part of the Certificate of Designations.The Designated Preferred Stock shall rank equally with Parity Stock and shall rank senior to Junior Stock with respect to the payment of dividends and the distribution of assets in the event of any dissolution, liquidation or winding up of the Corporation. Section 2.Standard Definitions.As used herein with respect to Designated Preferred Stock: (a)“Applicable Dividend Rate” means (i) during the period from the Original Issue Date to, but excluding, the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 5% per annum and (ii) from and after the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 9% per annum. (b)“Appropriate Federal Banking Agency” means the “appropriate Federal banking agency” with respect to the Corporation as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor provision. 2 (c)“Business Combination” means a merger, consolidation, statutory share exchange or similar transaction that requires the approval of the Corporation’s stockholders. (d)“Business Day” means any day except Saturday, Sunday and any day on which banking institutions in the State of New York generally are authorized or required by law or other governmental actions to close. (e)“Bylaws” means the bylaws of the Corporation, as they may be amended from time to time. (f)“Certificate of Designations” means the Certificate of Designations or comparable instrument relating to the Designated Preferred Stock, of which these Standard Provisions form a part, as it may be amended from time to time. (g)“Charter” means the Corporation’s certificate or articles of incorporation, articles of association, or similar organizational document. (h)“Dividend Period” has the meaning set forth in Section 3(a). (i)“Dividend Record Date” has the meaning set forth in Section 3(a). (j)“Liquidation
